UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (0.8%) Airbus Group NV (France) 27,628 $1,734,210 Air freight and logistics (1.8%) Deutsche Post AG (Germany) 117,914 3,770,911 Airlines (0.8%) Japan Airlines Co., Ltd. (Japan) (UR) 56,200 1,538,055 Automobiles (4.3%) Daimler AG (Registered Shares) (Germany) 36,504 2,799,831 Nissan Motor Co., Ltd. (Japan) 343,200 3,348,582 Toyota Motor Corp. (Japan) 47,500 2,791,430 Banks (17.1%) Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) (NON) 135,946 13,565 Banco Bilbao Vizcaya Argentaria SA (Spain) 135,946 1,628,331 Bank of Ireland (Ireland) (NON) 4,803,377 1,881,657 Bank of Queensland, Ltd. (Australia) 302,474 3,067,530 Barclays PLC (United Kingdom) 545,091 2,008,066 DNB ASA (Norway) 89,215 1,668,475 Erste Group Bank AG (Czech Republic) 32,651 744,293 HSBC Holdings PLC (United Kingdom) 532,227 5,416,662 ING Groep NV GDR (Netherlands) (NON) 427,188 6,076,232 Lloyds Banking Group PLC (United Kingdom) (NON) 1,102,641 1,366,304 Metro Bank PLC (acquired 1/15/14, cost $235,131) (Private) (United Kingdom) (F) (RES) (NON) 30,891 640,720 Mizuho Financial Group, Inc. (Japan) 784,500 1,402,073 Natixis SA (France) 201,273 1,384,355 Sumitomo Mitsui Financial Group, Inc. (Japan) 104,700 4,272,560 TSB Banking Group PLC (United Kingdom) (NON) (S) 256,548 1,150,698 UniCredit SpA (Italy) 334,370 2,618,456 Beverages (0.9%) Anheuser-Busch InBev NV (Belgium) 16,183 1,795,172 Building products (0.6%) Compagnie de Saint-Gobain (France) 27,623 1,258,154 Capital markets (1.0%) UBS AG (Switzerland) 114,383 1,984,558 Chemicals (1.3%) BASF SE (Germany) 29,027 2,662,365 Communications equipment (0.6%) Alcatel-Lucent (France) (NON) 414,949 1,281,485 Construction and engineering (1.4%) Vinci SA (France) 48,628 2,815,550 Diversified financial services (1.9%) Challenger, Ltd. (Australia) 426,292 2,659,260 Eurazeo SA (France) 16,844 1,211,971 Diversified telecommunication services (3.6%) Com Hem Holding AB (Sweden) (NON) 87,189 635,245 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 16,600 1,033,122 Spark New Zealand, Ltd. (New Zealand) 722,517 1,675,836 Telecom Italia SpA RSP (Italy) 1,476,691 1,308,741 Telstra Corp., Ltd. (Australia) 302,500 1,399,464 Vivendi SA (France) 56,216 1,354,788 Electronic equipment, instruments, and components (0.6%) Hitachi, Ltd. (Japan) 154,000 1,172,057 Food and staples retail (0.8%) Seven & I Holdings Co., Ltd. (Japan) 30,000 1,164,695 WM Morrison Supermarkets PLC (United Kingdom) 147,320 401,846 Food products (1.8%) Kerry Group PLC Class A (Ireland) 28,900 2,037,899 Nestle SA (Switzerland) 23,917 1,754,305 Gas utilities (1.2%) Tokyo Gas Co., Ltd. (Japan) 447,000 2,514,304 Hotels, restaurants, and leisure (1.3%) TUI Travel PLC (United Kingdom) 440,408 2,766,104 Household durables (2.9%) Bellway PLC (United Kingdom) 94,097 2,377,949 Panasonic Corp. (Japan) 178,000 2,119,109 Skyworth Digital Holdings, Ltd. (China) 2,792,000 1,449,373 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 20,822 2,079,232 Industrial conglomerates (2.7%) Siemens AG (Germany) 32,262 3,845,193 Toshiba Corp. (Japan) 379,000 1,757,686 Insurance (8.0%) ACE, Ltd. 30,286 3,176,093 Admiral Group PLC (United Kingdom) 25,572 530,134 AIA Group, Ltd. (Hong Kong) 375,400 1,937,428 Allianz SE (Germany) 8,229 1,333,141 AXA SA (France) 113,646 2,798,764 Intact Financial Corp. (Canada) 23,500 1,521,483 Prudential PLC (United Kingdom) 162,873 3,617,539 SCOR SE (France) 53,590 1,671,878 Internet software and services (0.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) 15,724 1,397,077 Machinery (1.4%) NSK, Ltd. (Japan) 107,000 1,525,316 SMC Corp. (Japan) 4,700 1,297,927 Media (2.6%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 65,674 998,918 Liberty Global PLC Ser. C (United Kingdom) 40,000 1,640,600 WPP PLC (United Kingdom) 139,670 2,793,695 Metals and mining (2.8%) BHP Billiton, Ltd. (Australia) 59,053 1,737,542 Fortescue Metals Group, Ltd. (Australia) 251,465 761,081 Glencore Xstrata PLC (United Kingdom) 319,927 1,770,173 voestalpine AG (Austria) 37,642 1,487,723 Multi-utilities (2.0%) Centrica PLC (United Kingdom) 516,670 2,569,278 Veolia Environnement SA (France) 92,421 1,622,116 Oil, gas, and consumable fuels (10.2%) BG Group PLC (United Kingdom) 53,035 975,565 EnCana Corp. (Canada) 144,300 3,063,935 Genel Energy PLC (United Kingdom) (NON) 113,974 1,541,398 Origin Energy, Ltd. (Australia) 135,852 1,774,410 Royal Dutch Shell PLC Class A (United Kingdom) 260,484 9,942,379 Suncor Energy, Inc. (Canada) 106,000 3,836,046 Personal products (0.9%) Asaleo Care, Ltd. (Australia) (NON) 1,081,049 1,804,259 Pharmaceuticals (9.5%) Astellas Pharma, Inc. (Japan) 242,500 3,614,129 AstraZeneca PLC (United Kingdom) 45,973 3,293,697 Bayer AG (Germany) 18,495 2,590,287 GlaxoSmithKline PLC (United Kingdom) 79,757 1,825,478 Sanofi (France) 73,129 8,250,062 Real estate investment trusts (REITs) (1.5%) Hibernia REIT PLC (Ireland) (NON) 1,229,882 1,786,777 Shopping Centres Australasia Property Group (Australia) 940,742 1,382,017 Real estate management and development (2.1%) Hongkong Land Holdings, Ltd. (Hong Kong) 200,000 1,357,409 Mitsui Fudosan Co., Ltd. (Japan) 68,000 2,085,256 Sun Hung Kai Properties, Ltd. (Hong Kong) 63,000 891,381 Specialty retail (0.6%) Kingfisher PLC (United Kingdom) 249,956 1,310,049 Technology hardware, storage, and peripherals (1.4%) Konica Minolta Holdings, Inc. (Japan) 107,500 1,164,689 Samsung Electronics Co., Ltd. (South Korea) 1,489 1,666,922 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 89,400 2,909,990 Philip Morris International, Inc. 12,500 1,042,500 Trading companies and distributors (1.8%) ITOCHU Corp. (Japan) 95,500 1,167,809 Mitsubishi Corp. (Japan) 121,000 2,479,993 Wireless telecommunication services (2.4%) SK Telecom Co., Ltd. (South Korea) 5,247 1,440,910 Vodafone Group PLC (United Kingdom) 1,074,147 3,540,740 Total common stocks (cost $179,528,656) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 0.875%, September 15, 2016 (i) $115,000 $115,670 0.750%, October 31, 2017 (i) 115,000 113,903 Total U.S. treasury Obligations (cost $229,573) SHORT-TERM INVESTMENTS (2.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 1,104,000 $1,104,000 Putnam Short Term Investment Fund 0.06% (AFF) Shares 1,561,921 1,561,921 SSgA Prime Money Market Fund 0.01% (P) Shares 239,000 239,000 U.S. Treasury Bills with an effective yield of 0.04%, December 11, 2014 (SEGSF) $40,000 39,999 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.02%, December 18, 2014 (SEGSF) 248,000 247,991 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.02%, December 4, 2014 (SEGSF) 651,000 650,982 U.S. Treasury Bills with an effective yield of 0.04%, January 8, 2015 (SEGSF) 84,000 83,996 U.S. Treasury Bills with an effective yield of 0.11%, November 13, 2014 (SEGSF) 208,000 207,972 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEGSF) 43,000 42,997 U.S. Treasury Bills with an effective yield of 0.02%, November 28, 2014 (SEGSF) 75,000 74,997 Total short-term investments (cost $4,253,847) TOTAL INVESTMENTS Total investments (cost $184,012,076) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $127,707,636) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/15/14 $7,259,157 $7,819,439 $(560,282) Barclays Bank PLC British Pound Buy 12/17/14 1,439,110 1,465,695 (26,585) Canadian Dollar Sell 10/15/14 1,892,222 1,984,684 92,462 Hong Kong Dollar Buy 11/19/14 2,436,242 2,441,552 (5,310) Japanese Yen Buy 11/19/14 101,973 90,645 11,328 Singapore Dollar Buy 11/19/14 1,954,487 1,998,589 (44,102) Swedish Krona Sell 12/17/14 19,868 20,436 568 Swiss Franc Buy 12/17/14 1,369,709 1,423,312 (53,603) Citibank, N.A. British Pound Buy 12/17/14 1,183,301 1,205,069 (21,768) Canadian Dollar Sell 10/15/14 622,677 653,138 30,461 Danish Krone Buy 12/17/14 747,061 777,432 (30,371) Euro Sell 12/17/14 10,832,868 11,244,214 411,346 Japanese Yen Buy 11/19/14 1,082,705 1,117,015 (34,310) Credit Suisse International Australian Dollar Sell 10/15/14 2,153,972 2,342,133 188,161 British Pound Sell 12/17/14 3,112,969 3,170,004 57,035 Canadian Dollar Sell 10/15/14 94,437 99,051 4,614 Euro Buy 12/17/14 4,754,300 4,941,033 (186,733) Japanese Yen Buy 11/19/14 6,728,805 7,147,307 (418,502) Norwegian Krone Buy 12/17/14 2,107,195 2,181,733 (74,538) Swedish Krona Buy 12/17/14 2,707,682 2,785,113 (77,431) Swiss Franc Buy 12/17/14 2,755,770 2,849,359 (93,589) Deutsche Bank AG British Pound Sell 12/17/14 166,381 152,685 (13,696) Canadian Dollar Sell 10/15/14 828,065 868,714 40,649 Euro Buy 12/17/14 3,705,905 3,797,804 (91,899) Goldman Sachs International Japanese Yen Buy 11/19/14 3,471,587 3,707,283 (235,696) HSBC Bank USA, National Association Australian Dollar Sell 10/15/14 1,038,147 1,099,487 61,340 British Pound Buy 12/17/14 2,382,316 2,424,553 (42,237) British Pound Sell 12/17/14 2,382,316 2,418,237 35,921 Canadian Dollar Sell 10/15/14 2,098,144 2,200,720 102,576 Euro Sell 12/17/14 2,687,334 2,791,903 104,569 JPMorgan Chase Bank N.A. British Pound Buy 12/17/14 6,772,227 6,887,298 (115,071) Canadian Dollar Sell 10/15/14 1,897,577 2,005,210 107,633 Euro Sell 12/17/14 452,038 470,134 18,096 New Zealand Dollar Sell 10/15/14 1,304,416 1,450,258 145,842 Norwegian Krone Sell 12/17/14 399,567 413,707 14,140 Singapore Dollar Buy 11/19/14 1,163,882 1,189,930 (26,048) Swedish Krona Buy 12/17/14 1,966,841 2,023,289 (56,448) Swiss Franc Buy 12/17/14 3,282,920 3,411,358 (128,438) State Street Bank and Trust Co. Australian Dollar Sell 10/15/14 2,279,583 2,453,679 174,096 Euro Buy 12/17/14 1,524,823 1,586,319 (61,496) Israeli Shekel Buy 10/15/14 959,072 1,030,639 (71,567) Swedish Krona Buy 12/17/14 507,896 522,383 (14,487) UBS AG British Pound Sell 12/17/14 7,442,127 7,578,424 136,297 Canadian Dollar Sell 10/15/14 136,300 142,960 6,660 Euro Sell 12/17/14 74,813 77,752 2,939 Swiss Franc Buy 12/17/14 1,309,227 1,360,609 (51,382) WestPac Banking Corp. Australian Dollar Buy 10/15/14 1,081,622 1,164,381 (82,759) British Pound Sell 12/17/14 3,608,873 3,674,694 65,821 Canadian Dollar Sell 10/15/14 1,041,842 1,092,546 50,704 Euro Buy 12/17/14 3,684,295 3,829,232 (144,937) Japanese Yen Sell 11/19/14 7,608,710 8,124,495 515,785 Total Key to holding's currency abbreviations Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $206,428,267. (b) The aggregate identified cost on a tax basis is $184,431,109, resulting in gross unrealized appreciation and depreciation of $32,092,821 and $9,276,050, respectively, or net unrealized appreciation of $22,816,771. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $640,720, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $2,288,978 $9,472,261 $10,199,318 $388 $1,561,921 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,104,000, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,036,557. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 7,200 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $1,480,930 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 25.0% Japan 19.1 France 12.3 Germany 9.3 Australia 7.1 Canada 4.1 United States 3.5 Netherlands 3 Ireland 2.8 Hong Kong 2 Italy 1.9 Switzerland 1.8 South Korea 1.5 China 1.4 Spain 1.3 Belgium 0.9 New Zealand 0.8 Norway 0.8 Austria 0.7 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $88,566 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,527,443 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,311,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,640,600 $22,755,040 $— Consumer staples 1,042,500 13,947,398 — Energy 6,899,981 14,233,752 — Financials 4,697,576 59,946,770 640,720 Health care — 19,573,653 — Industrials — 23,190,804 — Information technology 1,397,077 5,285,153 — Materials — 8,418,884 — Telecommunication services — 12,388,846 — Utilities — 6,705,698 — Total common stocks U.S. treasury obligations $— $229,573 $— Short-term investments 1,800,921 2,452,934 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(384,242) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$2,379,043	$2,763,285 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$133,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# – 104,358 441,807 249,810 40,649 – 304,406 285,711 174,096 145,896 632,310 2,379,043 Total Assets $– $104,358 $441,807 $249,810 $40,649 $– $304,406 $285,711 $174,096 $145,896 $632,310 $2,379,043 Liabilities: Forward currency contracts# 560,282 129,600 86,449 850,793 105,595 235,696 42,237 326,005 147,550 51,382 227,696 2,763,285 Total Liabilities $560,282 $129,600 $86,449 $850,793 $105,595 $235,696 $42,237 $326,005 $147,550 $51,382 $227,696 $2,763,285 Total Financial and Derivative Net Assets $(560,282) $(25,242) $355,358 $(600,983) $(64,946) $(235,696) $262,169 $(40,294) $26,546 $94,514 $404,614 $(384,242) Total collateral received (pledged)##† $– $– $– $– $– $– $– $– $– $– $– Net amount $(560,282) $(25,242) $355,358 $(600,983) $(64,946) $(235,696) $262,169 $(40,294) $26,546 $94,514 $404,614 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
